Citation Nr: 1202575	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-02 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to December 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claim for service connection for bilateral hearing loss, but granted him service connection for tinnitus.  

The Board notes that extensive medical records and statements have been associated with the record subsequent to the issuance of the January 2010 statement of the case (SOC).  These records were submitted without a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2011).  However, the records were obtained in relation to adjudication of claims not currently on appeal and do not contain any evidence relevant to the Veteran's claim for service connection for bilateral hearing loss.  As such, these documents do not present pertinent evidence for which a written waiver would be required.  Id.  Even so, the Veteran's claim for bilateral hearing loss is being remanded, such that any new evidence will be reconsidered when the AOJ issues a supplemental SOC (SSOC).  Therefore, the Board finds that any error in failing to furnish a prior SSOC is not prejudicial as to the Veteran's increased rating claim for bilateral hearing loss.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Prior to further Board adjudication of the Veteran's claim, further development of the evidence is required.

The Veteran has claimed that he experiences current bilateral hearing loss due to his military service.  See November 2008 claim.  Specifically, he has asserted that he experienced exposure to rocket and mortar attacks, including a direct mortar strike to his bunker, during his military service, and that he has experienced symptoms of bilateral hearing loss ever since.  Id.; see also the Veteran's February and September 2009 statements, July 2009 notice of disagreement (NOD), and January 2010 substantive appeal (VA Form 9), and the statement submitted by the Veteran's mother in February 2009, as well as the January 2005 private treatment record and the May 2009 VA audiometric examination.  The Veteran has indicated that despite his ongoing symptoms of hearing loss from the time of his military service, he first sought treatment in 2005.  See the Veteran's February 2009 statement, and July 2009 NOD. 

The Veteran was provided with a VA audiometric examination in May 2009, at which time the examiner found that the Veteran was experiencing current bilateral hearing loss as a disability for VA purposes.  38 C.F.R. § 3.385 (2011); see also the private treatment records dated in January 2005 and January 2006.  Further, the Board notes that the Veteran has been granted service connection for tinnitus due to in-service noise exposure and posttraumatic stress disorder (PTSD) due to Vietnam experiences, although the Board notes that the Veteran's PTSD stressors were not related to noise exposure.  Therefore, the Veteran the remaining issue is whether or not there is any link between the Veteran's current bilateral hearing loss and noise exposure experienced during his military service.  

In this regard, the May 2009 examiner concluded that it is "not likely that his hearing loss is due to military noise exposure as the hearing thresholds did not meet the criteria for disability under VA regulations at the time of exit from service."  

The Veteran's representative has asserted that the May 2009 VA audiometric examination was inadequate, in that the examiner failed to address directly the threshold shift evident during the Veteran's service or the relationship between tinnitus and bilateral hearing loss.  See the September 2011 Informal Brief of Appellant in Appealed Case.  In this regard, to show service connection for hearing loss, the Board notes that hearing loss under the standards of 38 C.F.R. § 3.385 does not have to be demonstrated during service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

When developing a claim for service connection, when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  As such, the VA audiometric examination of May 2009 is inadequate in two respects.  First, the Board notes that the May 2009 VA audiometric examination did not address the fact that audiometric examinations conducted prior to entry (November 1965) and exit from active service (December 1968) show that the Veteran experienced a threshold shift during his period of military service.  Second, the Court has explicitly held that hearing loss may be connected to service, even if a hearing loss disability as defined under 38 C.F.R. § 3.385 is not shown at the time of discharge from active duty.  

The Board notes that the Veteran submitted a private treatment record dated in January 2005, which indicated that the Veteran had "noise exposure assoc[iated] w[ith] Vietnam."  No definitive nexus opinion was provided and therefore it is inadequate to allow the Board to grant the Veteran's claim at this time.  See Stefl v. Nicholson, 21 Vet. App. at 124; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295.  Therefore, the Board concludes that the Veteran must be provided with a new VA audiometric examination to determine the nature and etiology of his current bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's current VA medical treatment records dating from after July 2011.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

2.	After all relevant evidence has been obtained, arrange for the Veteran to undergo a VA audiometric examination to determine the nature and extent of his hearing loss as defined by VA regulation, 38 C.F.R. § 3.385 (2011).  The examination should include any diagnostic testing or evaluation deemed necessary.  The examination must include audiometric testing and speech recognition testing using the Maryland CNC Test.  The specific results of this test should be set forth in the examination report.

	The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on this claim.  

	The claims file must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  

	Based on the examination and comprehensive review of the claims file, the examiner is asked to address the following issues:

(A)	Provide a comprehensive history and diagnosis of the Veteran's current bilateral hearing loss.  

	This should address:  the Veteran's in-service audiometric examinations dated in November 1965 and December 1968, noting the threshold shift over this period; the lay history regarding any history of hearing loss symptoms from the time of service; the January 2005 and January 2006 private treatment records; and the findings of the May 2009 VA audiometric examination; as well as any new evidence obtained subsequent to this remand.  

(B)	Does the threshold shift shown during the Veteran's military service show evidence of hearing loss due to in-service exposure to acoustic trauma?

(C)	Is the Veteran's current bilateral hearing loss disability consistent with exposure to acoustic trauma?

(D)	Based on the test results, and review of the claims file, and in consideration of the answers to the above questions, is it at least as likely as not that any current hearing loss is related to his military service, in particular to the Veteran's conceded in service noise exposure?  The examiner is advised that service connection is in effect for tinnitus as due to in-service noise exposure.

	The examiner must explain the rationale of any opinion provided, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

4.	Readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) that includes a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


